Citation Nr: 0722391	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  99-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for recurrent staphylococcal furuncles, multiple sites, with 
scarring.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In an October 2000 rating decision, an increased rating of 50 
percent was granted for the veteran's PTSD, effective June 
27, 1997.  This has not satisfied the veteran's appeal.

In September 1999, the veteran was afforded a hearing before 
a Decision Review Officer (DRO) at the Hartford RO.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
August 2005, at which time the Board vacated its February 
2004 decision and remanded the case for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  For the periods from June 27, 1997, through September 
1999, and from June 27, 2000, to September 11, 2003, the 
occupational and social impairment from the veteran's PTSD 
more nearly approximated reduced reliability and productivity 
than deficiencies in most areas.

2.  For the period from October 1, 1999, to June 26, 2000, 
the occupational and social impairment from the veteran's 
PTSD more nearly approximated total than deficiencies in most 
areas.

3.  For the period beginning September 12, 2003, the 
occupational and social impairment from the veteran's PTSD 
has most nearly approximated deficiencies in most areas.

4.  The veteran's recurrent staphylococcal furuncles with 
scarring have not affected 20 percent or more of the entire 
body or 20 percent or more of the exposed areas; required 
systemic therapy; caused ulceration, constant exudation or 
itching; or resulted in extensive lesions or any 
disfigurement.


CONCLUSIONS OF LAW

1.  For the periods from June 27, 1997, through September 
1999, and from June 27, 2000, to September 11, 2003, the 
criteria for a disability rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  For the period from October 1, 1999, to June 26, 2000, 
the criteria for a disability rating of 100 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

3.  For the period beginning September 12, 2003, the criteria 
for a 70 percent disability rating, but not higher, for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2006).

4.  The criteria for a rating in excess of 10 percent for 
recurrent staphylococcal furuncles, multiple sites, with 
scarring, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claims were originally decided prior to the 
enactment of the VCAA.  With respect to the claim for 
entitlement to an increased rating for recurrent 
staphylococcal furuncles, the record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that he should 
submit all pertinent evidence in his possession, by letter 
mailed in February 2004.  With respect to his claim for 
entitlement to an increased rating for his PTSD, the record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
August 2005.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of his claims in a letter mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in February 2007.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.
In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


PTSD

Factual Background

In a January 1998 rating decision, the veteran was granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective June 27, 1997.  In an October 
2000 rating decision, the veteran was granted an increased 
rating of 50 percent for his PTSD, also effective June 27, 
1997.  

In response to his claim for service connection, the veteran 
was provided a VA psychiatric examination in September 1997.  
His mood was depressed and obviously anxious.  His affect was 
appropriate and he had no thought disorder.  He stated that 
he had been married for 30 years, had three adult children, 
and was currently unemployed due to medical problems in his 
back and legs.  He was not undergoing any psychiatric 
treatment as he found talking about his experiences in 
Vietnam to be very difficult.  He said that since returning 
from Vietnam he had experienced recurring nightmares eight to 
ten times a month and that he would wake up in the night 
yelling and crying.  The frequency of his nightmares had 
decreased in recent years, probably due to his avoidance of 
stimuli related to Vietnam such as violent movies.  The 
veteran described himself as isolative, and said that he did 
not have any friends and stayed in his house most of the 
time.  He was hypervigilant, but denied any psychotic 
experiences.  He denied experiencing hallucinations, 
delusions, and suicidal or homicidal ideas.  He was alert and 
oriented and there was no evidence of cognitive deficits.  
The diagnosis was PTSD and a GAF score of 50 was assigned.  
The examiner concluded that the veteran had moderate 
impairment in his ability to be employed due to his 
difficulties getting along with others.  The veteran also had 
moderate impairment in his psychosocial adjustment since he 
isolated himself from his family and had difficulty with 
intimacy with his children and wife.

The veteran was provided a second VA psychiatric examination 
on October 1, 1999.  He was oriented with no cognitive 
deficits and good judgment and insight.  His affect was 
restricted and his mood was sad and anxious.  The veteran 
again reported that he was not undergoing any psychiatric 
treatment and that he had nightmares approximately three to 
four times a week accompanied by severe panic and, at times, 
flashbacks.  He felt that these symptoms were increasing in 
frequency.  He had trouble concentrating and difficulty with 
his temper.  He stated that he was quite socially isolated, 
avoided crowds and had not been employed since 1994.  He had 
no social support, and although he and his wife lived in the 
same house, they slept in separate rooms since his wife was 
afraid of his flashbacks.  He had few activities and 
interests.  The veteran denied psychotic symptoms, and was 
not suicidal.  The examiner found that the veteran had some 
symptoms of major depression such as trouble concentrating, 
low self-esteem, and excessive guilt.  The diagnosis was 
chronic and severe PTSD with a GAF score of 35.  

The record establishes that the veteran began psychiatric 
treatment at the VA Medical Center (VAMC) on June 27, 2000.  
At that time he described symptoms of decreased sleep, a 
depressed mood, flashbacks, nightmares, decreased 
concentration, and panic attacks.  He denied hallucinations 
and delusions.  His affect was constricted, but his thoughts 
were goal-directed and logical.  A GAF score of 55 was 
assigned.  In June 2001, the veteran's doctor noted that the 
veteran's PTSD symptoms, such as nightmares and angry 
outbursts, had decreased due to a change in medication.  
Similar progress was noted in July 2002 as the veteran 
complied with his prescriptions.  During this period, his GAF 
score remained 55.

In July 2002 the veteran was provided another VA psychiatric 
examination.  His thoughts were logical with no formally 
disordered processes, though there was some tangentiatlity.  
His cognition was grossly intact and his insight was fair 
with good judgment.  His affect was somewhat restricted and 
dysphoric.  The veteran reported re-experiencing symptoms of 
nightmares and distressing daytime recollections.  His 
reported that his nightmares and sleep were so disturbed, his 
wife slept in another bedroom so he would not harm her in his 
sleep.  He was chronically edgy and hypervigilant with 
reports of exaggerated startle reactions.  The veteran 
reported that he was emotionally numb from his family but 
that he was socially more comfortable and connected with the 
addition of his recent medication and was in close contact 
with his three children.  The examiner noted mild progress 
was reflected in the veteran's medical records from the VAMC.  
Because of his physical symptoms, the veteran reported a 
significant decrease in activities, but also stated that he 
enjoyed reading, playing with his grandchildren, and walking 
in the early morning hours.  The veteran reported both 
auditory and visual hallucinations, but denied delusions.  
The examiner assigned a GAF score of 55 and noted that some 
of the veteran's symptoms, including his avoidance and 
arousal symptoms, seemed modestly improved with medications.  
His psychotic symptoms in the form of auditory and visual 
hallucinations appeared part of his PTSD and did not 
constitute an independent psychotic disorder.  The examiner 
concluded that the veteran's PTSD caused significant 
impairment in his ability to function.  

Beginning in July 2003, the veteran reported an increase in 
the severity of his PTSD due to the war in Iraq, but the 
addition of new medication improved his condition.  His GAF 
score was 55.  In September 2003 he stated that he did not 
have a good marriage with his wife and that he was having 
flashbacks and nightmares three to four times a week.  He 
also reported concentration difficulties and a bad memory.  A 
GAF score of 50 was assigned.  In January 2004 the veteran 
underwent a neuropsychiatric examination where he was found 
to have a psychotic disturbance superimposed upon a likely 
vascular cognitive impairment.  The physician concluded that 
the vascular basis was complicated by the veteran's psychotic 
disturbance.  During the period from January 2004 to May 
2006, the veteran's GAF scores ranged from 51 to 40, and he 
stated that his memory continued to decline to the point 
where he would not go places by himself for fear of becoming 
lost.  While he would also forget people's names, he stated 
that he did not forget the names of those closest to him.  
The veteran stated that his family was supportive, that he 
saw his grandchildren everyday, and that he enjoyed 
gardening, woodworking, and reading.  In May 2006 he was 
noted to have impaired cognition, no evidence of delusions or 
overt hallucinations, and fair to good judgment.

The veteran was afforded his most recent VA psychiatric 
examination in June 2006.  His thought processes were logical 
with some perseveration.  His affect was dysphoric and his 
mood congruent.  Insight and judgment were fair.  The veteran 
described having intrusive thoughts about Vietnam occurring 
almost daily, increased by significant idle time spent alone 
at home.  He also reported having chronic tension, anxiety, 
hypervigilance, exaggerated startle responses, and bad 
nightmares two to three times a week.  The veteran continued 
to be emotionally numb and estranged from others with 
diminished interest in activities.  He did continue to read 
and maintain a vegetable garden.  The examiner noted that the 
veteran's medical records showed that his condition was 
complicated by vascular dementia and the veteran described 
significant forgetfulness including forgetting his own 
children's names and becoming lost in unfamiliar places.  He 
also experienced sudden rage reactions that appeared to be 
related to his PTSD and were exacerbated by the disinhibition 
associated with his dementia.  The veteran stated that his 
wife had threatened to throw him out of the house due to his 
mood swings and volatile behavior.  He continued to describe 
auditory and visual hallucinations as well as suicidal 
thoughts occurring infrequently.  He denied any plan or 
intent to hurt himself.  The examiner assigned a GAF score of 
45 with a PTSD specific GAF score of 50 to 55.  He also noted 
that the severity of the veteran's PTSD did not appear to 
have undergone a substantive change since his last 
examination, but that it was aggravated by the veteran's 
dementing illness that was independent of his PTSD.  The 
examiner stated that it was at least as likely as not that 
the disinhibition associated with his dementia was 
aggravating the veteran's combat-related hallucinations as 
well as his mood swings and aggressive outbursts.  

In an October 2006 addendum to his examination report, the 
examiner further noted that it was at least as likely as not 
that the veteran's major depressive disorder was 
etiologically related to his PTSD and to his vascular 
dementia.  In addition, the examiner noted that it would be 
difficult to estimate the extent to which the veteran's PTSD 
alone impacted his ability to work, but he noted that the 
veteran's history suggested that he was unable to work in 
1994 due to symptoms that were, in part, the result of his 
PTSD.  


Legal Criteria

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  


Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A GAF score of 31-40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Id.  

A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)." Id.


A.  Period from October 1, 1999, to June 26, 2000 

The Board notes that during the veteran's VA examination on 
October 1, 1999, he stated that his PTSD symptoms were 
increasing in frequency and a GAF score of 35, consistent 
with some impairment in reality testing or communication was 
assigned.  This examination report establishes the presence 
of occupational and social impairment that more nearly 
approximates total than deficiencies in most areas.  The 
Board notes that this examination was conducted before the 
veteran entered regular psychiatric treatment at the VAMC on 
June 27, 2000, and represents the only time during the period 
prior to September 12, 2003, that the veteran's assigned GAF 
score was less than 50.  On the basis of this report, the 
Board concludes that a 100 percent rating is warranted during 
the period from October 1, 1999, to June 26, 2000. 

B.  Period from June 27, 1997, through September 1999, and 
from June 27, 2000, to September 11, 2003

For the above periods, the Board finds that a rating in 
excess of 50 percent is not appropriate as the occupational 
and social impairment from the veteran's PTSD more nearly 
approximated reduced reliability and productivity than 
deficiencies in most areas.  At the veteran's September 1997 
VA examination he was found to have only moderate psychiatric 
impairment in his ability to be employed and in his 
psychosocial adjustment.  While the examiner at the veteran's 
July 2002 VA examination noted significant impairment in the 
veteran's ability to function, he was assigned a GAF score of 
55, consistent with moderate symptoms.  Throughout these 
periods, the veteran was found to have no cognitive deficits, 
no memory impairments, and his thought processes were logical 
and goal-directed.  There is no evidence that the veteran 
manifested intermittently illogical, obscure or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; or 
an inability to establish and maintain effective 
relationships.  His symptoms of PTSD predominantly consisted 
of nightmares, flashbacks, hypervigilance, angry outbursts, 
and beginning in July 2002, some auditory and visual 
hallucinations.  He consistently denied having delusions and 
suicidal thoughts.  Furthermore, while the veteran had not 
been employed since 1994, during his September 1997 
examination he stated that he was currently unemployed due to 
the medical problems in his back and legs.  The veteran also 
stated that he isolated himself from others and had no social 
support from his family, but the record shows that he had 
been married to his wife for over 30 years, enjoyed playing 
with his grandchildren every day, and was in close contact 
with his three adult children.  

In addition, when the veteran initially sought psychiatric 
treatment on June 27, 2000, he was assigned a GAF score of 5.  
The July 2002 VA examination report and the VAMC treatment 
records dated from June 2001 to July 2003 establish that the 
veteran's PTSD symptoms became less severe following his 
treatment and medication.  His GAF scores were consistently 
55, representing moderate impairment.  The Board therefore 
concludes that for the above periods, a rating in excess of 
50 percent is not warranted.


C.  Period Beginning September 12, 2003

For the period beginning September 12, 2003, the occupational 
and social impairment from the veteran's PTSD has more nearly 
approximated deficiencies in most areas than reduced 
reliability and productivity.  As noted above, after 
beginning psychiatric treatment at the VAMC in June 2000, the 
veteran reported a decrease in his PTSD symptoms; however, on 
September 12, 2003, he stated that his flashbacks and 
nightmares had been occurring three to four times a week, and 
that his memory was bad and he was having concentration 
difficulties.  A GAF score of 50 was assigned for serious 
symptoms, and from that point on, the GAF scores in the 
treatment records ranged from 40 to 51.  A January 2004 
neuropsychiatric examiner found that the veteran's psychotic 
disturbance was superimposed upon a vascular cognitive 
impairment and he was diagnosed with vascular dementia.  His 
treatment records show that he had trouble remembering 
people's names and could no longer go places by himself as he 
would become disoriented and lost.  At his most recent VA 
examination in May 2006, the veteran stated that he had 
infrequent suicidal thoughts and while the examiner noted 
that there had not been a substantive change since the 
veteran's previous examination in July 2002, his symptoms 
were aggravated by his dementing illness resulting in 
worsening hallucinations and more aggressive outbursts.  In 
his October 2006 addendum, the examiner noted that the 
veteran's PTSD was, in part, responsible for his inability to 
work.  As the evidence shows that the veteran's PTSD symptoms 
have increased in severity and are now severe and include 
infrequent suicidal thoughts, an increased rating of 70 
percent is appropriate for the period beginning September 12, 
2003.  

The Board notes that at no time during this period has the 
evidence established that the occupation and social 
impairment from the veteran's PTSD has more nearly 
approximated total than deficiencies in most areas.  He has 
not been found to have gross impairment in his thought 
processes or communication, and there is no evidence that the 
veteran has ever experienced persistent delusions.  Although 
the veteran has not been employed since 1994, there is no 
indication that his PTSD symptoms alone have resulted in a 
total occupational or social impairment.  In this regard, the 
Board notes that the veteran stated at his first VA 
psychiatric examination that he stopped working due to 
physical problems with his back and legs, and the October 
2006 examination addendum report indicates that his PTSD is 
only partly responsible for his unemployment.  In addition, 
while the veteran experiences problems with memory and 
concentration, this has been attributed to his vascular 
dementia that is independent of his PTSD.  He has been 
married for over 30 years, is in close contact with his adult 
children, and sees his grandchildren on a daily basis.  The 
GAF score based solely on the service-connected disability 
June 2006 was 50 to 55, indicating only serious to moderate 
impairment.

Therefore, while the veteran has experienced serious 
symptoms, the Board finds that the manifestations of his PTSD 
and the resulting social and occupational impairment have 
more nearly approximated those associated with a 70 percent 
evaluation than those associated with a 100 percent 
evaluation for the period beginning September 12, 2003.  
Accordingly, an evaluation in excess of 70 percent is not 
warranted.




Recurrent Staphylococcal Furuncles

Factual Background

In a January 1998 rating decision, the veteran was granted 
service connection for recurrent cysts and assigned a 10 
percent disability evaluation, effective June 27, 1997.  

In response to his claim for service connection, the veteran 
was afforded a VA examination in August 1997.  He reported 
that he first started developing cysts on his legs, waist, 
groin, neck, and salivary gland during service.  He stated 
that he allowed the cysts to get large and then his wife 
incised them with a sterile needle and hot compresses.  The 
cysts left black marks and scars.  Two years ago he had a 
cyst surgically removed from his back.  The examiner observed 
about 30 atrophic scars on the top of each buttock from 
former furuncles and cysts.  The veteran also had about six 
scars in the suprapubic area, 40 atrophic scars on the 
anterior chest, 50 pitted atrophic scars on the nape of his 
neck just below the hairline, and 20 atrophic scars on his 
upper back.  He had scars along his shoulders where cysts 
were excised in the past year that varied in size from 1 
millimeter (mm) to 1 inch.  He had multiple scars in the 
groin area and the examiner noted two 3/4 inch cysts in the 
right groin.  The diagnosis was multiple recurrent 
staphylococcal furuncles present since service, with many 
requiring incision and drainage and erythematous furuncles of 
the right groin.

The veteran underwent a second VA examination in June 2002.  
He stated that his skin lesions began in service and over the 
years had erupted and caused depressed skin lesions.  The 
examiner noted several scab-like lesions which appeared to be 
well healed on the flank of the anterior chest wall.  The 
diagnosis was intermittent skin eruptions which appeared 
consistent with furuncles. 

In March 2002 the veteran's representative submitted a 
statement on his behalf noting that he experienced constant 
itching because of his skin problems and used a skin cream 
twice a day.  Outpatient treatment records from the VAMC show 
that the veteran complained of cysts on his buttocks and 
beard in June 2002 and August 2003.  

The veteran's most recent VA examination to determine the 
severity of his recurrent furuncles was held in July 2006.  
The veteran was noted to be a poor historian due to his 
dementia, but reported that he used a salve to treat his 
furuncles and had his wife extract them when they became 
large.  Except for a very small cyst measuring 3 mm in the 
left temporal area that was mildly tender on firm palpation 
and was found to be more likely a sebaceous cyst as there was 
no inflammation, there were no current symptoms.  The 
examiner noted numerous, diffuse, well-healed small 
furuncular scars on the veteran's neck, upper chest, back, 
and curual areas.  The scars ranged in size from 5 mm to 1 
centimeter (cm) in diameter and were round.  There were very 
rare areas of scarring around the ears and temporal areas.  
The scarred areas covered approximately 3 percent of the 
veteran's exposed areas and 18 percent of the total body 
area.  There were no pain in the scars on examination and no 
adherence to the underlying tissue.  The texture of the skin 
was not irregular, atrophic, or scaly.  The scars were stable 
with no breakdown of the skin.  They were well-healed and 
superficial with no underlying soft tissue damage and not 
deep.  There were no inflammation, no edema, and no keloid 
formation.  The scars were slightly hypopigmented, with no 
areas of inflexibility or limitation of motion.  There was no 
gross distortion or asymmetry of any feature or set of paired 
features.  The diagnosis was recurrent furunculosis, inactive 
at present, and furuncular scarring with no functional impact 
from scarring.  The examiner concluded that there were no 
functional impairment from the veteran's furunculosis and 
only mild impairment with flare ups.  


Legal Criteria

The veteran's recurrent furuncles are currently rated as 10 
percent disabling under the diagnostic code for dermatitis or 
eczema, 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  The 
Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the prior version of Diagnostic Code 7806, a 30 percent 
disability rating is warranted with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent disability evaluation is appropriate with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118 (2002).

Under the criteria which became effective August 30, 2002, a 
30 percent evaluation is authorized for eczema or dermatitis 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas; or where systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 10 percent 
disability evaluation is warranted for disability that 
affects at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent 
of the exposed areas of the body; or where intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive are required for a total duration of less 
than six weeks during the past 12-month period.  Under the 
present version of Diagnostic Code 7806, skin disabilities 
may also be rated as disfigurement of the head, face, or neck 
or scars depending upon the predominant disability.  38 
C.F.R. § 4.118 (2006).


Analysis

As a preliminary matter, the Board notes that it has 
considered whether it would be to the veteran's advantage to 
rate his disability under Diagnostic Codes 7800-7805 for 
scarring; however, as the medical evidence of record does not 
establish that the veteran's scars cause limitation of 
motion, cover an area greater than 144 square inches, are 
unstable or painful upon physical examination, or resulted in 
disfigurement of his head, face, or neck, a rating in excess 
of the veteran's current 10 percent is not appropriate under 
the criteria for evaluating scars.  See 38 C.F.R. § 4.118 
(2006), Diagnostic Codes 7800-7805 (2006).  Therefore, the 
Board will evaluate the veteran's disability under Diagnostic 
Code 7806 for dermatitis or eczema.

With respect to the version of Diagnostic Code 7806 in effect 
prior to August 30, 2002, the Board notes that the medical 
evidence of record shows that the veteran's recurrent 
staphylococcal furuncles have not resulted in constant 
exudation, itching, extensive lesions, or marked 
disfigurement.  Although the August 1997 VA examiner noted 
that the veteran had numerous scars from previous furuncle 
outbreaks, they were found to be well-healed at the June 2002 
VA examination.  In addition, while the veteran's 
representative submitted a March 2002 statement noting that 
the veteran experienced constant itching, the veteran never 
reported this symptom at his VA examinations, and there is no 
objective medical evidence of exudation, extensive lesions, 
or marked disfigurement.  The Board also notes that during 
the veteran's August 1997 VA examination, only two active 
cysts were observed upon physical examination.  The Board 
therefore finds that an increased rating is not warranted 
under the criteria in effect prior to August 30, 2002.  

Under the current version of Diagnostic Code 7806 an 
increased rating is warranted for dermatitis or eczema 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas.  The Board notes that during 
the July 2006 VA examination, the examiner found that the 
scarred areas resulting from the veteran's recurrent 
staphylococcal furuncles covered approximately 3 percent of 
his exposed area and 18 percent of his total body area.  
Therefore, it is clear that a disability evaluation of 30 
percent is not warranted.  In addition, there is no evidence 
showing that the skin condition has required systemic therapy 
or any medication other than topical creams.  Therefore, an 
increased rating is not appropriate under the current version 
of Diagnostic Code 7806.

Accordingly, a higher initial rating is not warranted for the 
veteran's skin disability.


ORDER

The Board having determined that the veteran's PTSD warrants 
a 50 percent disability rating for the period from June 27, 
1997, through September 1999, a 100 percent disability rating 
for the period from October 1, 1999, to June 26, 2000, a 50 
percent disability rating for the period from June 27, 2000, 
to September 11, 2003, and a 70 percent disability rating 
thereafter, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
recurrent staphylococcal furuncles, multiple sites, with 
scarring, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


